Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-17 are, drawn to methods of tuning a selected non-volatile memory cell in a vector-by-matrix multiplication array of non-volatile memory cells, corresponding to Fig. 35A; and
II.	Claims18-23 are, drawn to neuron output circuits for providing a current to program as a weight value in a selected memory cell in a vector-by-matrix multiplication array corresponding to Figs. 44-48.

2.	The inventions are distinct, each from the other because:
	Each group of claims is directed to a separate invention. It is noted that the groups maybe belong to a system.  However, this is not sufficient to prevent a restriction requirement.  

3.	Because these inventions are distinct for the reasons given above and have acquired a separate status in the art because of their recognized divergent subject matter, restriction for examination purposes as indicated is proper.
Because these inventions are distinct for the reasons given above and the search required for Group I is not required for Group II, restriction for examination purposes as indicated is proper.

4.	Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan V. Mai whose telephone number is (571) 272-3726.  The examiner can normally be reached on Mon, Wed and Fri. from 9:30am to 2:30pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mehta Jyoti, can be reached on (571) 270-3995.  The fax phone number for the organization where this application or proceeding is assigned is:
			Official	 	(571) 273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 
272-2100.	

/Tan V Mai/	Primary Examiner, Art Unit 2182